Citation Nr: 0714933	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-41 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES


1.  Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine, currently evaluated as 20 
percent disabling

2.  Entitlement to an increased (compensable) evaluation for 
laceration scar over the right eye.

3.  Entitlement to an increased (compensable) evaluation for 
laceration scar of the left forehead. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1942 to April 
1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in June 2004.  

Service connection is also in effect for traumatic arthritis 
of the left shoulder with limitation of motion (minor), rated 
as 20 percent disabling; that issue is not part of the 
current appeal.  During the course of the current appeal, the 
veteran has raised the issues of entitlement to service 
connection for additional thoracic and lower back disability, 
neither of which has been perfected as part of the current 
appeal.

The issues of entitlement to increased ratings for the right 
eye and left forehead scars are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellantwhen further action is required.


FINDING OF FACT

The veteran's cervical arthritis causes pain on a variable 
range of 1 to 10, for which medications are helpful, without 
significant limitation of motion or radiculopathy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
traumatic arthritis of the cervical are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 38 C.F.R. §§ 3.321, 4.1, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5242 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The veteran filed his claim for increased compensation in 
April 2004.  The RO provided pre-adjudication VCAA notice by 
letter, dated in April 2004.  The RO also solicited private 
treatment records in April 2004.  The veteran was notified of 
what was of record and what additional evidence was needed to 
substantiate the claim.  In June 2004, the VARO again 
informed the veteran as to the status of his claim.  

A rating action by the VARO in June 2004 denied the claim; a 
comprehensive SOC was issued simultaneously therewith.  An 
SSOC was issued in November 2004, and a letter sent to him at 
that time.  Throughout, he was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit more evidence, to include any in his 
possession.  The notice included the general effective date 
provision for the claims, that is, the date of receipt of the 
claims.  

VA examinations were undertaken and clinical records were 
obtained.  Any absence of information was harmless error, and 
to whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the appellant in proceeding with 
the present decision.  Since the claim is being denied 
herein, no effective date will be assigned, so there can be 
no possibility of any prejudice to the appellant.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification with regard to 
his increased rating claim was not technically furnished 
prior to the initial adjudication, any defect with respect to 
timing was harmless error.  See Mayfield, supra.  He was 
advised of his opportunities to submit additional evidence.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  He has indicated that he 
had no other information or evidence to give VA to 
substantiate his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to this cervical arthritis 
rating claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this segment of the current appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development on this issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that the veteran 
has been given every reasonable opportunity to participate 
and has, in fact, actively participated in the documentation 
and pursuit of his claim.

II.  Pertinent Law, Factual Background, and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
under 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit Court has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 20 percent evaluation 
is merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

For example, the normal range of motion for cervical spine 
flexion measures from
0 to 45 degrees.  See 38 C.F.R. § 4.71a, note 2 following 
General Rating Formula for Diseases and Injuries of the Spine 
(2006).

The Rating Schedule governing the rating of spinal 
disabilities was revised in September 2003 before the filing 
if veteran's claim for an increase in this case.  At that 
time, VA amended its Schedule for Rating Disabilities, 38 
C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine.  Under the 
revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under section 4.25.  38 C.F.R. § 4.71a, The Spine, 
Note (6) (2006).

The current version of the regulations assigns separate 
disability ratings for forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees (10 
percent rating), greater than 15 degrees but not greater than 
30 degrees (20 percent rating), and limited to 15 degrees or 
less (30 percent rating).  DC 5242 (2006).  Those numeric 
ranges were based on a well- recognized medical standard of 
measuring permanent impairment that had been in effect since 
1984.  See 67 Fed. Reg. 56,509 (Sept. 4, 2002).   

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the cervical spine to 15 degrees or less; or with 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine. A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 
to 5243, (effective Sept. 26, 2003).

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees; extension is zero to 30 
degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 
30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
combined normal range of motion of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of the spinal motion provided in this note are 
the maximum that can be used for calculation of the 
combined range of motion.  

The new diagnostic codes for evaluating spine disabilities 
are: DC 5235 (vertebral fracture or dislocation); DC 5236 
(sacroiliac injury and weakness); DC 5237 (lumbosacral or 
cervical strain); DC 5238 (spinal stenosis); DC 5239 
(spondylolisthesis or segmental instability); DC 5240 
(ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 
(degenerative arthritis of the spine; see also DC 5003 and 
5010 for traumatic arthritis); and DC 5243 (intervertebral 
disc syndrome).

This new rating provisions provide that to evaluate any of 
the spine disabilities at DC 5235 to DC 5243 (unless DC 5243 
is evaluated under the Formula for Rating intervertebral disc 
syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following criteria should 
be used:  100 percent for unfavorable ankylosis of the entire 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; 40 percent for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; 30 percent for 
forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine;  20 
percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and 10 percent for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height. 

The new general rating formula also includes several notes 
applicable to the current evaluation of spine disabilities:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2): (See also 38 C.F.R. § 4.71a, Plate V.) For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion;

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2). Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted;

Note (4): Round each range of motion measurement to the 
nearest five degrees;

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (0 degrees) always represents favorable 
ankylosis; and

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  38 C.F.R. § 4.71a.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require us to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating for pain.

Prior clinical evaluations are in the file for comparative 
purposes.  For instance, on VA examination in 1988, the 
veteran had cervical spine arthritis with previous 
impingement on the left C-6 cervical nerve root without 
radiculopathy at that time. 

When examined by VA in 1993, he was noted to have prior 
cervical radiculopathy and cervical muscle spasm, which was 
reported to cause headaches and made him feel lightheaded and 
dizzy.

Private clinical records show that he had non-service-
connected bilateral lumbosacral foraminotomies and L-4/L-5 
decompressive lamintomies in 1995.  A private clinical report 
from A.M.P., M.D., his private care-giver, dated in 2004, 
shows that he had been reportedly injured when hit by a woman 
in a wheelchair.  He had a CAT scan which showed a remote 
injury as well as a new injury to the non-service-connected 
T/7-T/9 thoracic region.  No specific findings are in the 
file from Dr. P with regard to his service-connected cervical 
area.

On VA examination in March 2004, the veteran, then noted to 
be 85 years of age, said that he had suffered with cervical 
arthritis for many years with constant pain, aching in 
nature, anywhere from 1 to 10 in severity at any given time, 
sometimes elicited with physical activity and sometimes 
spontaneous.  He said the pain was relieved with pain 
medication, making him able to function without 
incapacitation.  He said he had functional incapacitation by 
virtue of being unable to move his neck due to pain.  He was 
not currently working.

On examination, the cervical spine showed no radiation of 
pain on movement, muscle spasm or tenderness.  Range of 
motion was not affected by fatigue, weakness, lack of 
endurance or incoordination.  There was no ankyklosis and no 
intervertebral disc syndrome.  Cervical range of motions were 
flexion 0 to 45 degrees; extension of 0 to 45 degrees; right 
and left lateral motion, 0 to 45 degrees; right and left 
rotation, 0 to 60 degrees.  He exhibited no specific 
peripheral nerve involvement.  The examiner opined that the 
veteran reported limited activity due to neck (and shoulder) 
pain.

In this case, the Board finds that the General Rating Formula 
for Diseases and Injuries of the Spine does not warrant a 
disability evaluation in excess of the longstanding 20 
percent for the veteran's cervical spine disability 
regardless of the criteria under which he is rated.  While he 
has demonstrated pain on some movement, there is no 
significant functional incapacitation due to his cervical 
arthritis, and no radiculopathy.  His pain is under adequate 
control with medication and he admits that he is not hindered 
functionally by virtue of his cervical spine alone except in 
moving his neck on occasion.  

That his back in general, including thoracic and lumbosacral 
areas for which he has had surgery and other trauma, is a 
problem is not at question herein, but rather the limitations 
imposed only by his neck area arthritis for which he has 
service-connection  

The Board concludes that the preponderance of the evidence is 
against a disability evaluation in excess of 20 percent for 
the veteran's cervical spine traumatic arthritis.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt, but, because the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application, 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990), and the appeal must be denied.

The Board has also considered whether the case should be 
again referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  In this respect, the Board notes that 
the veteran has not required frequent periods of 
hospitalization for his cervical arthritis.  And, while the 
veteran is 85 years of age, retired, and not working, actual 
clinical findings and medical expert opinion give no 
indication of such an unusual disability picture that 
application of regular schedular standards is impractical.  
In this specific instance, the Board finds that the criteria 
for submission for consideration an extra-schedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.




ORDER

An increased evaluation for traumatic arthritis of the 
cervical spine in excess of 20 percent disabling is denied.


REMAND

Service medical records show that the veteran was struck over 
the right eye in a café brawl in September 1943, receiving a 
contusion for which he was treated for a period of 4 days.  
In 1944, he was in a fight in a bar in San Francisco and 
received what was described as a severe laceration wound over 
the left forehead for which he was hospitalized for 12 days.  
These disabilities have been rated as noncompensable levels 
since the initial grant of service connection in 1949.

The veteran's current claim with regard to his scars includes 
his allegations that the lacerations themselves are not what 
hurts, but that the residuals have hurt the right eye socket 
and related material around the operation site, and that the 
left eye visual problems and headaches are a direct result of 
that scar as well and subsequent operation.  It is unclear 
whether the veteran is referring to the in-service care as 
"the operation", or whether he is confusing this with 
subsequent refractive errors, or procedures relating to 
retinal difficulties in the mid-1970's, or bilateral 
pterygium removals in the mid-1970's, or subsequent 
cataract(s) in 1988, none of which have been connected by 
medical evidence now of record to his in-service scars. 

It is noted that on VA examination in 1993, the veteran 
claimed that he had been beaten while in service, and had 
also been injured during combat in New Guinea and had 
shrapnel scars on his face.  Service connection was denied 
for right ear, head, and jaw injuries in 1993.



On VA clinical reports from July 2002, it was noted that the 
veteran was experiencing right eye pain and redness.  He said 
he had been given medications including eye drops.  He had 
had cataract surgery in about 1990.  Examination showed 
clouding of the right cornea and injection in the right 
conjunctiva.

On VA examination in May 2004, the examiner did not have the 
benefit of his claim's file or medical records.  The examiner 
also reported that photographs had been taken but they are 
not in the file.  It is unclear whether, absent the clinical 
records, that the examiner was aware that the two scars were 
the result of two separate incidents, neither of which was in 
combat or involved shrapnel.

The examiner reported that the veteran had laceration(s) over 
the right eye and left forehead.  One of these scars was 
described as not causing pain and not significantly visible, 
but it remains unclear from the context of the examination 
report which of the two separate scars he is referring to.  
Otherwise, the examiner describes a "single" scar over the 
right eye and forehead measuring 5 cm. x 0.1 which he stated 
was "level, nontender, not disfiguring, in fact it is barely 
visible.  There is no ulceration, adherence, instability, 
tissue loss, keloid, hypo or hyperpigmentation, abnormal 
texture or limitation of motion."

The Board notes that when the VARO requested a scheduled VA 
examination, it noted that it was for the scars alone not for 
the other alleged related symptoms, and the examiner was so 
directed.  However, since then, it has been clarified by the 
veteran that his main contention is that he has headaches and 
visual problems as a result of the in-service injuries.  
Thus, while this was understandably not addressed by the 
examiner, it cannot be dismissed. 

Given the nature of the recent examination and the 
constraints upon providing due process, the Board find that 
additional development would be of benefit.

Accordingly, the case is REMANDED for the following action:

1.  The appellant 
has the right to 
submit additional 
evidence and 
argument on the 
matter or matters 
the Board has 
remanded.  
Kutscherousky v. 
West, 12 Vet. App. 
369 (1999).  If the 
veteran has private 
clinical evidence 
that serves to 
clarify the details 
of his alleged 
treatment for eye 
and other problems 
as a result of his 
in-service scars, he 
should provide it, 
and VA should assist 
him as possible in 
that regard.

2.  The veteran 
should then be given 
a VA examination to 
determine the nature 
of all left forehead 
and right eye scars.  

a.  
Either 
the 
photograp
hs taken 
at the 
time of 
the 2004 
VA 
examinati
on should 
be added 
to the 
file, or 
if 
unavailab
le, new 
colored, 
unretouch
ed photos 
should be 
taken of 
the right 
eye and 
left 
forehead 
scars.

b.  The 
examiner 
must have 
the 
claims 
file 
available 
for 
review, 
to 
include a 
copy of 
this 
Remand; 
and 
should 
provide 
an 
opinion 
as to the 
exact 
descripti
on of 
each of 
the 
scars, 
and 
whether 
it is at 
least as 
likely as 
not that 
the scars 
are in 
any way 
associabl
e with 
any other 
earlier 
problems 
such as 
bilateral 
pterygium
, 
conjuncti
val 
irritatio
n and/or 
cataracts
, and 
with 
other 
current 
symptomat
ic 
complaint
s to 
include 
visual 
problems, 
inflammat
ion, if 
any, or 
headaches
, etc.

c.  Note:  
The term 
"at 
least as 
likely as 
not" 
does not 
mean 
merely 
within 
the realm 
of 
medical 
possibili
ty, but 
rather 
that the 
weight of 
medical 
evidence 
both for 
and 
against a 
conclusio
n is so 
evenly 
divided 
that it 
is as 
medically 
sound to 
find in 
favor of 
causation 
as it is 
to find 
against 
it.

d.  If 
the 
examiner 
cannot 
answer 
any of 
the 
questions 
posed 
without 
resorting 
to 
unsupport
ed 
speculati
on, the 
examiner 
should so 
state.

3.  The case should 
then be reviewed by 
the RO, and if the 
decision remains 
unsatisfactory, a 
comprehensive SSOC 
should be issued and 
the veteran and his 
representative 
should be afforded a 
reasonable 
opportunity to 
respond.  

The case should then be returned to the Board for further 
appellate review, if appropriate.  The veteran need do 
nothing further until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


